Citation Nr: 0030233	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision which denied the 
veteran's claim for a TDIU rating.  


REMAND

The veteran is currently service-connected solely for 
residuals of rheumatic heart disease, rated 60 percent 
disabling.  (He thus meets the regulatory percentage standard 
for a TDIU rating of a single service-connected disability.)  
In an October 1998 decision, the RO assigned a 60 percent 
rating on the basis of rating criteria (in effect prior to 
January 1998) requiring inactive rheumatic heart disease 
that, among other factors, precluded more than light manual 
labor.  In his November 1998 claim for a TDIU rating, the 
veteran reported that he last worked as a self-employed 
laborer buying and selling cord wood from 1983 to 1993.  In a 
June 1999 statement, he asserted that his heart condition 
prevented him from any type of employment.  The veteran's 
representative in December 1999 requested a new VA 
examination in order to determine the veteran's present 
employability status.  

In view of the foregoing, the Board agrees with the veteran's 
representative that there is a further VA duty to assist the 
veteran in developing facts pertinent to his claim.  Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), including new 38 U.S.C.A. § 5103A; 38 
C.F.R. §§ 3.103, 3.159 (2000).  

When the veteran was last examined by the VA in March 1998, 
the doctor noted various physical conditions which limited 
the veteran's activity (e.g., heart disease, diabetes 
mellitus, and osteoarthritis of both knees ) but did not 
furnish an opinion regarding the effect of his service-
connected heart disorder on his ability to obtain and 
maintain gainful employment.  Accordingly, the RO should 
schedule the veteran for a new examination to determine his 
employability status solely in light of his service-connected 
heart disorder.

Prior to the new examination, any recent treatment records 
pertaining to the veteran's heart disorder should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In that regard, it is noted that the file contains treatment 
records up to October 1998.   
  
Accordingly, the case is remanded for the following actions:

1.  The RO should obtain copies of all VA 
treatment records concerning the 
veteran's service-connected heart 
disorder, dated from October 1998 to the 
present and not already on file.  The RO 
should also ask the veteran to identify 
any sources of non-VA treatment for his 
heart disorder since October 1998, and 
the RO should obtain copies of the 
related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA examination in cardiology 
to determine the current severity of his 
service-connected heart disorder.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All indicated 
tests should be performed.  All clinical 
findings must be reported in detail in 
the examination report.  Information 
regarding the veteran's employment 
history should be elicited, and the 
doctor should furnish an opinion as to 
whether the veteran's service-connected 
heart disorder, in and of itself, would 
preclude gainful employment.  

3.  After all indicated development, the 
RO should review the claim for a TDIU 
rating.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

On remand, the veteran may submit any other evidence and 
argument in support of the claim for a TDIU rating.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



